Opinion issued May 21, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00400-CV
                            ———————————
                 IN RE KATHERINE LOUSIE KING, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Katherine Louise King, has filed a motion to dismiss her petition for

writ of mandamus. Relator’s petition for writ of mandamus asserted that the trial

court had failed to rule on her challenge to its subject-matter jurisdiction while

“entertain[ing] and decid[ing] substantive matters in the case, despite repeated

requests from Relator for a ruling on her amended plea to the jurisdiction.” 1

1
      The underlying case is In the Matter of Marriage of Katherine Louise King and
      Christopher Michael King and In the Interest of R.A.K., a Child, No. 2011-23444,
Relator states in her motion to dismiss that she has now received a written order

from the trial court denying her plea to the jurisdiction.

      Accordingly, we grant Relator’s motion and dismiss her petition for writ of

mandamus.

                                      PER CURIAM



Panel consists of Justices Jennings, Bland, and Massengale.




      in the 311th District Court of Harris County, Texas, the Honorable Deborah Pratt
      presiding.
                                           2